Citation Nr: 0013698	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for carpal tunnel syndrome.  

Entitlement to service connection for residuals of a back 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1982.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Nashville, Tennessee.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
carpal tunnel syndrome and any disease or injury during 
active service.  

2.  There is no competent medical evidence of a nexus between 
the current back disorders and any disease or injury during 
active service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for carpal tunnel 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to service connection for carpal tunnel syndrome and 
residuals of a back injury.  A veteran who submits a claim 
for benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. 5107(a) (West 1991).  In the absence of evidence of 
a well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 
1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, he must present medical 
evidence of a current disability.  Second, he must produce 
medical or, in some instances, lay evidence of an in-service 
incurrence or aggravation of a disease or injury.  Finally, 
he must offer medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Epps v. Gober 126 F.3d at 1468-69.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

1.  Carpal Tunnel Syndrome

The service medical records show that it was noted in 
September 1982 that the veteran had fallen forward on his 
right wrist 5 weeks previously and had experienced pain ever 
since.  He complained of pain with any kind of pressure on 
the right wrist.  The physical examination showed tenderness 
with swelling.  There was full range of motion.  A twisted 
right wrist with ligament damage/dislocation was assessed.  A 
follow-up report showed no swelling or dislocation.  There 
was sharp pain on flexion of the right wrist.  He had good 
range of motion and essentially normal strength in both 
hands.  The wrist tended to give out when pressure was 
applied and it went limp.  Soft tissue injury was assessed.  

Privately conducted nerve conduction studies and 
electromyogram in July 1990 were interpreted, in part, as 
consistent with left carpal tunnel syndrome involving sensory 
fibers only.  History was recorded that the veteran 
complained of numbness and tingling in both arms.  

Private outpatient clinical records show, in December 1993, 
that the veteran complained of arthritic type pain of the 
hands.  The examination of the upper extremities revealed no 
obvious joint deformity or inflammation.  He showed full 
range of motion of the digits.  Motor and sensory function 
were intact, bilaterally.  In February 1994, he was seen for 
complaints of hand pain without a history of trauma.  The 
hands were termed negative on physical examination.  In March 
1996, he complained of arthritis of the right hand.  The 
right hand was shown to be normal.  

On a VA examination in October 1995, the veteran complained 
of stiffness of the joints of the hands every morning.  The 
objective findings included normal strength of the fingers 
and hand.  He had normal range of motion of the hands and 
fingers, without sensory abnormalities.  The upper 
extremities had normal motor and sensory function.  The 
diagnosis was expressed that there was no evidence of carpal 
tunnel syndrome.  

During the veteran's August 1996 hearing, he testified that, 
in 1986, he was informed by a doctor that he had carpal 
tunnel syndrome.  He stated that he felt weakness in his 
wrists during his first physical training test in the 
service.  He also experienced the loss of strength in his 
wrists and constant aching of the hands and wrists since 
active service.  He reported that there was no additional 
evidence showing treatment between separation and 1986.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the service 
medical records show that the veteran injured his right 
wrist, but not that he had carpal tunnel syndrome or any 
chronic residual of right wrist injury.  Concerning the first 
element -- evidence of current disability as provided by a 
medical diagnosis - the Board notes that the physical 
examinations of the wrists have been consistently normal 
since 1993.  Carpal tunnel syndrome was not found on the 
last, October 1995, examination.  The record does not contain 
any diagnosis of right wrist carpal tunnel syndrome.  The 
interpretation of test results as consistent with left carpal 
tunnel syndrome in July 1990 has not been confirmed since.  
Even if these test results are considered as evidence of 
current left carpal tunnel syndrome for the purpose of 
determining whether the claim filed in 1995 is well grounded, 
the claim must fail as there is no competent evidence of a 
nexus between any current carpal tunnel syndrome and any 
disease or injury during military service.  Without medical 
evidence of a nexus between a current disability and an 
injury and/or disease during active service, the claim cannot 
be considered well grounded, and must be denied.  Since there 
is no medical evidence of any nexus between any current 
carpal tunnel syndrome and any inservice disease or injury, 
the claim with respect thereto is not well grounded and must 
be denied.  

2.  Residuals Of Back Injury

The service medical records show that the veteran was seen in 
July 1979 for complaints of low back pain.  The physical 
examination showed muscle spasms in the L4 area without 
sciatic signs.  In January 1980, he was seen for complaints 
of chronic muscle cramps in the lower back and neck over an 
8-month period.  He reported a prior history of chronic 
cramps and was put on medication for relief.  A long history 
of recurrent paravertebral muscle spasm in the low thoracic 
and upper lumbar area was recorded.  The physical examination 
revealed tenderness of the paravertebral muscles without real 
spasm.  The assessment was recurrent spasm.  In February 
1980, he returned with a slight recurrence of low back pain.  
A good initial response to medication was indicated.  No 
radiculopathy was found.  The physical examination was 
normal.  Chronic muscular back pain was assessed.  

A private physician's report of X-rays in January 1992 showed 
bilateral cervical spine ribs with mild straightening 
suggesting spasm.  

The veteran was hospitalized at a private medical center in 
December 1992 with complaints of chronic low back pain 
radiating to the lower limbs over many months which had 
recently worsened.  Computerized tomographic and myelographic 
studies showed moderate to large disc protrusion/herniation 
at the L4-5 level with resultant central spinal stenosis and 
bilateral lateral recess stenosis.  He underwent 
decompressive lumbar laminectomy at the level of L4-5, 
bilaterally, for a herniated lumbar disc on the left of L4-5 
with spinal stenosis.  He was re-hospitalized about three 
weeks later for closure of a dural tear with leak of 
cerebrospinal fluid at the lumbar spine, status post 
laminectomy.  In June 1993, he was hospitalized again for 
ongoing complaints of low back pain with radiculopathy.  He 
underwent another decompressive lumbar laminectomy.  

In July 1993, the veteran's private physical therapist 
reported that the veteran had had progressive low back and 
bilateral lower extremity pain, right greater than left, over 
the previous 3-4 years.  

Private outpatient and follow-up treatment records show, in 
January 1994, that the veteran fell three days prior to the 
report followed by increased low back pain.  Objectively, 
there were no radicular symptoms.  Surgical scarring was well 
healed.  There was no palpable abnormality or spasm.  Motor, 
sensory and reflex examinations were stable.  

A private physical therapy report in August 1994 reflected a 
medical history that the veteran had been having back pain 
for approximately 5 years, with pain going into his legs and 
also neck pain radiating to both shoulders.  

Private outpatient treatment and follow-up records dated in 
September 1995 reflect that the veteran had had chronic back 
pain since approximately 1990 with no remembered inciting 
event.  

On a VA examination in October 1995, the veteran gave a 
history of chronic low back pain since 1979.  The first 
reported post-service clinical treatment was the hospital 
treatment and surgery in December 1992.  The diagnosis was 
degenerative joint disease of the lumbar spine, status post 
surgical repair. 

During the August 1996 hearing, the veteran testified that he 
first noticed back problems in December 1978 after he had 
participated in numerous lengthy marches carrying a back pack 
and other gear.  He reportedly had seen a doctor and been 
given muscle relaxers.  He stated that his back pain just got 
worse as time went on.  The next time he remembered his back 
hurting in particular was the Spring of 1980.  He had been 
pulling a sled during his service in Alaska and started to 
experience back pain from his neck down to his buttocks.  He 
recalled that he was first seen by a physician for back 
problems following active service in 1986.  

A private report of magnetic resonance imaging of the lumbar 
spine in September 1996 revealed disc bulging, L4-5 and mild 
to moderate degenerative arthritis, bilaterally, of L5-S1.  

While the veteran was treated for back pain during active 
service, this did not involve the discs or joints, and was 
without any radicular signs.  No continuous muscle spasms 
were shown.  The symptoms essentially resolved during active 
service, as shown by the clinical report in February 1980, 
without residual or chronic disability.  See 38 C.F.R. 
§ 3.303(b) (1999).  The first medical evidence of current 
back disability was dated in the early 1990's, and does not 
support any relationship with active service.  The hospital 
treatment records in December 1992 show the first instance of 
disc and radicular findings.  The medically recorded history 
of these findings shows their onset without specific inciting 
incident in 1989, at the earliest, several years after active 
service.  The complete record contains no medical evidence 
that current back dysfunction had its onset in or is 
traceable to active service.  The veteran's first report that 
back symptomatology began during active service was in 
conjunction with this claim, but he is not competent to 
provide evidence that fleeting low back pain and muscle 
spasms during active service signified the onset of current 
back dysfunction.  See Savage, above.  

Without medical evidence that current disability either 
coincided with or is traceable to an injury or disease during 
active service, the claim is not well grounded.  In the 
absence of a well grounded claim, the appeal must be denied.  



ORDER

The veteran not having submitted a well grounded claim, 
service connection for carpal tunnel syndrome is denied.  

The veteran not having submitted a well grounded claim, 
service connection for residuals of a back injury is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



